DETAILED ACTION
This action is responsive to the application No. 16/850,490 filed on April 16, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Group I invention and Species 6 described in Fig. 13 in the reply filed on 12/27/2021 is acknowledged.  The Applicants indicated that claims 1, 2, 4-6, 8, and 10-12 read on the elected species.  Claims 3, 7, 9, and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-22.
The traversal is on the grounds that it should be no undue burden on the examiner to consider all claims in the single application and examine all Species 1-6, and that claims 1 and 13 are generic to all species.  In addition, Applicant submits that Species 2, 5 and 6 are merely extensions on the basis of Species 1, and Species 1, 2, and 6 are not mutually exclusive.  Although Species 5 and 6 may be mutually exclusive, features of Species 5 and 6 are similar with slightly different configurations.  Also, Species 3 and 4 are merely adjustments on the basis of Species 1.
This is not found persuasive because a separate classification is a prima facie showing of burden and while the search would likely be overlapping, there is no i.e., a product search would require no search for an imprinting of a curable transparent material, among other methodology limitations).  The inventions have acquired a separate status in the art in view of their different classification, for instance, the device claims classified in CPC class H01L 27/14627, related to microlenses, and the method claims, classified in CPC class G06K9/00013, related to image acquisition.
The argument about claims reading on Species 1-6 depending from the same generic claims is not evidence that the species are not mutually exclusive.  The examiner can require a restriction in applications where generic claims recite features that are common to a multiplicity of species.  In the previous restriction on pages 4-5, the examiner set forth that the application contained six species, each including mutually exclusive characteristics.  These exclusive characteristics make the species patentably distinct from each other.  That is, the unpatentability of one of the species would not necessarily imply the unpatentability of the other species.  The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.  Accordingly, the prior art applicable to one of the species would not likely be applicable to the other species as the species are likely to raise different prior art issues.  Since each of the species belongs to a different subject of inventive effort, they will require different fields of search (e.g., employing different search queries) that would allow separately searching for each of their mutually exclusive characteristics, thus creating a serious burden on the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 110473887) in view of Wang (CN 110323238).

Regarding Claim 1, Fan (see, e.g., Fig. 15), teaches an optical sensor device, comprising:2
a substrate 201 having a plurality of optical sensor units 203 therein;3
a first light collimating structure 208/209/210/211 on the substrate 201, comprising:4
209 having a plurality of micro-lenses 210 arranged in an 5array; and6
a plurality of first light-shielding layers 211 on the first transparent layer 7209 between the plurality of micro-lenses 210.8
910Fan does not show a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses.
Wang (see, e.g., Fig. 3), in similar optical sensor devices to those of Fan, on the other hand, teaches a transparent cover plate 17 disposed on the first light collimating structure 13/14/15, 9wherein the transparent cover plate 17 is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses 15.  The protective layer 17 can be used for the protection of the small lenses 15, such as a moisture-proof, dust-proof, anti-scraping and so on.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Fan’s device a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses, as taught by Wang, to protect the small lenses from moisture, dust-proof, anti-scraping and so on.

Regarding Claim 2, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 15), teaches that the first light collimating 2structure 208/209/210/211 further comprises a plurality of second light-shielding layers 208 on the 3substrate 201 between 203, and the plurality of first light-4shielding layers 211 correspond to the plurality of second light-shielding layers 208, 5respectively, and at least partially overlaps on a vertical projection direction.

Regarding Claim 4, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 15), teaches that a material of the first 2transparent layer 209 is a curable transparent material (i.e., polymethyl methacrylate, PMMA; polyethylene terephthalate, PET, etc.).

Regarding Claim 5, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 15), teaches that the first transparent layer 209 can include, for example, polymethyl methacrylate (PMMA), PolyethyleneTerephthalate (PET), Polyethylene Naphthalate (PEN), polycarbonate (PC), perfluorocyclobutyl (PFCB), polyimide (PI), acryl resin, epoxy resin, polypropylene (PP), polyethylene (PE), polystyrene (PS), Polyvinyl Chloride (PVC), etc., and Wang (see, e.g., Fig. 3), teaches that the transparent cover plate 17 is made of a transparent polymer.

Regarding Claim 6, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 15) and Wang (see, e.g., Fig. 3), teach that a refractivity of the first transparent layer is larger than a refractivity of the transparent cover plate2.

Regarding Claim 8, Fan and Wang teach all aspects of claim 2.  Fan (see, e.g., Fig. 15), teaches that the optical sensor device further comprises a second light 2collimating structure 204/205 on the substrate 201.

Regarding Claim 11, Fan and Wang teach all aspects of claim 1.  Fan (see, e.g., Fig. 15), teaches that the substrate 201 further comprises 2a protective layer 202 on the plurality of optical sensor units 203.

Regarding Claim 12, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 3), is silent with respect to the claim limitation that a thickness of the transparent 2cover plate 17 occupies 20% to 40% of a thickness of the optical sensor device.
However, this claim limitation is merely considered a change in the thickness of the transparent 2cover plate in Wang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the transparent 2cover plate of Wang’s device, as the courts have held that changes in thickness, without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Wang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
1123451
Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2020/0127031) in view of Wang (CN 110323238).

Regarding Claim 1, Suzuki (see, e.g., Fig. 20), teaches an optical sensor device, comprising:2
a substrate 401 having a plurality of optical sensor units 402 therein;3
a first light collimating structure 420/410/405 on the substrate 401, comprising:4
a first transparent layer 410 having a plurality of micro-lenses 411 arranged in an 5array; and6
a plurality of first light-shielding layers 420 on the first transparent layer 7410 between the plurality of micro-lenses 411.8
910Suzuki does not show a transparent cover plate disposed on the first light collimating structure, 9wherein the transparent cover plate is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses.
Wang (see, e.g., Fig. 3), in similar optical sensor devices to those of Suzuki, on the other hand, teaches a transparent cover plate 17 disposed on the first light collimating structure 13/14/15, 9wherein the transparent cover plate 17 is formed of a single transparent material, and is 10in direct contact with the plurality of micro-lenses 15.  The protective layer 17 can be used for the protection of the small lenses 15, such as a moisture-proof, dust-proof, anti-scraping and so on.


Regarding Claim 8, Suzuki and Wang teach all aspects of claim 2.  Suzuki (see, e.g., Fig. 20), teaches that the optical sensor device further comprises a second light 2collimating structure 480/404 on the substrate 401.

Regarding Claim 10, Suzuki and Wang teach all aspects of claim 8.  Suzuki (see, e.g., Fig. 20), teaches that the second light collimating 2structure 480/404 comprises:  3
a plurality of transparent pillars 480 on the plurality of optical sensor units 402 within 4the substrate 401 (see, e.g., pars. 0045, 0105); and5
a plurality of fourth light-shielding layers 404 surrounding the plurality of 6transparent pillars 480.  
1
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/
Primary Examiner, Art Unit 2814